

115 S1596 IS: Burial Rights for America’s Veterans’ Efforts Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1596IN THE SENATE OF THE UNITED STATESJuly 20, 2017Mr. Peters (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase certain funeral benefits for veterans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Burial Rights for America’s Veterans’ Efforts Act of 2017 or the BRAVE Act of 2017. 2.Increase to certain funeral benefits under laws administered by the Secretary of Veterans Affairs (a)Funeral expensesSection 2302(a) of title 38, United States Code, is amended—
 (1)in the matter after paragraph (2)(B), by striking $300 and inserting $749 (as increased from time to time under subsection (c)); and (2)by adding at the end the following new subsection:
					
 (c)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the maximum amount of burial and funeral expenses payable under subsection (a) equal to the percentage by which—
 (1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
 (2)the Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1)..
 (b)Death from service-Connected disabilitySection 2307 of such title is amended— (1)by inserting striking In any case and inserting the following:
					
 (a)In generalIn any case; (2)in subsection (a), as designated by paragraph (1), by striking $2,000 and inserting $2,000 (as increased from time to time under subsection (b)); and
 (3)by adding at the end the following new subsection:  (b)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the maximum amount of burial and funeral expenses payable under subsection (a) equal to the percentage by which—
 (1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
 (2)the Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1)..
 (c)Effective dateThe amendments made by this Act shall apply to deaths that occur after the date that is one year after the date of the enactment of this Act.